Name: Political and Security Committee Decision BiH/14/2008 of 21Ã November 2008 on the appointment of an EU Force Commander for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  Europe;  defence;  personnel management and staff remuneration;  international security
 Date Published: 2008-11-29

 29.11.2008 EN Official Journal of the European Union L 319/80 POLITICAL AND SECURITY COMMITTEE DECISION BiH/14/2008 of 21 November 2008 on the appointment of an EU Force Commander for the European Union military operation in Bosnia and Herzegovina (2008/895/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2004/570/CFSP the Council authorised the Political and Security Committee (PSC) to take further decisions on the appointment of the EU Force Commander. (2) On 25 September 2007, the PSC adopted Decision BiH/11/2007 (2) appointing Major General Ignacio MARTÃ N VILLALAÃ N as EU Force Commander for the European Union military operation in Bosnia and Herzegovina. (3) The EU Operation Commander has recommended the appointment of Major General Stefano CASTAGNOTTO as the new EU Force Commander for the European Union military operation in Bosnia and Herzegovina. (4) The EU Military Committee has supported the recommendation. (5) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. (6) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 Major General Stefano CASTAGNOTTO is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall take effect on 4 December 2008. Done at Brussels, 21 November 2008. For the Political and Security Committee The Chairperson C. ROGER (1) OJ L 252, 28.7.2004, p. 10. (2) OJ L 288, 6.11.2007, p. 60.